The plaintiffs in this case brought their petition to the June Term, 1938, of Bennington county court, seeking to have the action of the selectmen of the town of Pownal in setting out Lake Potter and about ten acres of land adjacent to said lake, in said town of Pownal, for the purposes of a public park, quashed and set aside as being null and void. Said lands are purported to have been set out by said selectmen in their report filed in the town clerk's office for said town of Pownal, said report being dated March 7, 1938. The plaintiffs herein own or have an interest in a portion of said lands purported to be so set out.
This case was tried below and heard with the case entitledHerbert W. Lorenz and Gertrude H. Lorenz v. Town of Pownal, and these cases were argued together in this Court. The questions here involved are the same as those involved in Lorenz v. Town ofPownal, in which case an opinion was handed down at the present term of this court. Ante, page 200, 3 A.2d 548.
For the reasons specified in our opinion in that case:
Judgment in this case is affirmed. Let plaintiffs recover theircosts in this Court.